DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the communication filed 01/23/2020. Claims 1-7 are pending and under examining currently.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2020, 11/20/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-157049) under 35 U.S.C. 119 (a)-(d) or (f).

Specification
The disclosure is objected to because it contains an embedded hyperlink (Pg. 3, lines 14-15) and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; 

Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:
“which a pressure is twice or more an average value of pressure” should apparently read on --which a pressure is twice or more than an average value of pressure--.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measurement unit … to measure a pressure applied to the foot sole part of the subject” (lines 2-3 of claim 1, lines 3-4 of claim 5, lines 3-4 of claim 7), “an output unit configured to output data of the measured pressure” (line 4 of claim 1, lines 5-6 of claim 5, lines 4-5 of claim 7); “a pressure-sensing unit configured to sense a pressure contact” (lines 3-4) in claim 3; “an information provision unit configured to determine an indicator of running stability based on a fluctuation in foot sole pressure… and to provide load information in accordance with tan ability of the subject according to the determined indicator” (lines 6-10) in claim 5; “a calculation unit configured to perform a predetermined calculation” (line 3), “a display unit configured to display information based on a result of the calculation performed by the calculation unit” (lines 6-7) in claim 6.
Regarding the “a measurement unit … to measure a pressure applied to the foot sole part of the subject,” measurement is a non-structure term as a modifier to a generic placeholder “unit”, furthermore, a functional limitation “to measure a pressure applied to the foot sole part of the subject” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of measuring a pressure. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “the information provision system 100 includes one or a plurality of foot pressure sensors 10 (measurement unit of a foot sole pressure)” (Pg.10 lines 5-6), “the foot pressure sensor 10 measures a pressure applied to the foot sole part of the subject” (Pg. 10, lines 13-14) that provides a sufficient structure explicitly to perform the entire claimed function.
Regarding the “an output unit configured to output data of the measured pressure,” output is a non-structure term as a modifier to a generic placeholder “unit”, furthermore, a functional limitation “to output data of the measured pressure” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of outputting data of the measured pressure. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “[T]he relay device 20 receives the result of the measurement transmitted from the foot pressure sensor 10. The relay device 20 transmits the received result of the measurement to the information provision device 30” (Pg. 10, lines 18-20) that provides a sufficient structure explicitly to perform the entire claimed function.
Regarding the “a pressure-sensing unit configured to sense a pressure contact,” pressure-sensing is a non-structure term as a modifier to a generic placeholder “unit”, furthermore, a functional limitation “to sense a pressure contact” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of sensing a pressure contact. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Fig. 2 despites a rectangular shape element (11) as part of a foot pressure sensor 10 that provides a sufficient structure explicitly to perform the entire claimed function.
Regarding the “an information provision unit configured to determine an indicator of running stability based on a fluctuation in foot sole pressure… and to provide load information in accordance with tan ability of the subject according to the determined indicator,” provision is a non-structure term as a modifier to a generic placeholder “unit”, furthermore, a functional limitation “to determine an indicator of running stability based on a fluctuation in foot sole pressure and provide load information in accordance with tan ability of the subject according to the determined indicator” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of determining an indicator of running stability and providing load information. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “[T]he information provision unit 305 set a fluctuation in the foot sole pressure at the tie of running obtained on the basis of measurement data of the pressure as an indicator of running stability… provides load information in accordance with the ability of a subject according to a result of determination… the information provision units refers to determination table and determines the endurance exercise capacity of a subject, the skill of a running technique, the degree of fatigue of the subject in accordance with continuation of exercise, or a running method of the subject in accordance with the fluctuation obtained on the basis of the measurement data of the pressure” (Pg. 23, line 10 – Pg. 24, line 11), “the information provision unit 305 … and provide load information by reading the load information using speech, and provide load information by printing the load information” (Pg. 24, line 13- Pg. 25, line 1) that provides a sufficient structure explicitly to perform the entire claimed function.
Regarding the “a calculation unit configured to perform a predetermined calculation,” calculation is a non-structure term as a modifier to a generic placeholder “unit”, furthermore, a functional limitation “to perform a predetermined calculation” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of performing the predetermined calculation. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “[T]he calculation unit 302 performs a predetermined calculation on the measurement result output from the acquisition unit 301. Here, the predetermined calculation is, for example, a standard deviation, a variance, a standard error, a range, an interquartile range, an average difference, an average absolute deviation, and the like” (Pg. 22, lines 18-21) that provides a sufficient structure explicitly to perform the entire claimed function.
Regarding the “a display unit configured to display information based on a result of the calculation performed by the calculation unit,” display is a non-structure term as a modifier to a generic placeholder “unit”, furthermore, a functional limitation “to display information based on a result of the calculation performed by the calculation unit” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of displaying information. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “[T]he display unit 304 is an image display device such as a liquid crystal display or an organic electro luminescence display. The display unit 304 may also be an interface for connecting an image display device to the information provision device 20.” (Pg. 23, lines 4-8) that provides a sufficient structure explicitly to perform the entire claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 2, the limitation “which a pressure is twice or more an average value of pressure applied per unit area of the foot sole part” render claim indefinite because it is not clear whether the claim intends to compare a pressure to a pressure applied per unit area (i.e., Pressure vs. Pressure/Area). For purpose of examination, the examiner interprets the claim limitation as --which a pressure is twice or more than an average value of pressure applied to the foot sole part
	Regarding Claim 4, the limitation “the pressure-sensing unit” lacks sufficient antecedent basis because there is not prior recited element. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4-6 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In regards to claim 4, the claim requires “a bone of at least one of a big toe ball, a little toe ball, and a calcaneal portion of the foot sole part of the subject” to meet the claim. For example, examination purposes, the limitations “wherein the pressure-sensing unit is disposed in a longitudinal direction of a bone of at least one of a big toe ball, a little toe ball, and a calcaneal portion of the foot sole part of the subject” would be construed as “wherein the pressure-sensing unit is configured to be disposed in a longitudinal direction of a bone of at least one of a big toe ball, a little toe ball, and a calcaneal portion of the foot sole part of the subject.”
In regards to claim 5, the claim requires “a measurement unit which is installed on a foot sole part of a subject” to meet the claim. For example, examination purposes, the limitations “a measurement unit which is installed on a foot sole part of a subject” would be construed as “a measurement unit which is configured to be installed on a foot sole part of a subject.”
Claims 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to claim 5, it is a claim to an apparatus and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, the claimed invention is directed to a mind processed abstract idea without significantly more. The claim 5 meets the first prong of the step 2A analysis because it recites the limitations "determine an indicator of running stability based on a fluctuation in foot sole pressure when the subject is running on the basis of the data of the pressure measured by the foot sole pressure measurement instrument, and to provide load information in accordance with an ability of the subject according to the determined indicator"  (lines 6-10) can be performed or served as evaluation and judgment in mind or by pen and paper under its broadest reasonable interpretation of claim language. This judicial exception is not integrated into a practical application because the claim as a whole can’t be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. Additional claim limitation “an information provision unit” (line 6) is merely using generic computer as tools to perform an abstract idea (see MEPE 2016.05(f)). Claim limitations “a foot sole pressure measurement instrument including a measurement unit which is installed on a foot sole part of a subject so as to measure a pressure applied to the foot sole part of the subject” (lines 2-4)(data gathering), “an output unit configured to output the measure pressure” (lines 4-5)(selecting a particular data type to be manipulated) are addition of insignificant extra-solution activity to the judicial exception as decisions by the courts (see MPEP 2016.05 (g)). As a result, step 2A is satisfied and step 2B must be considered. Regarding step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “measure a pressure applied to the foot sole part of the subject” and “output the measure pressure”  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significant more than a judicial exception.
Claim 6 is rejected for failing to cure the deficiency from their respective parent claim by dependency because further limitation “perform a predetermined calculation on the basis of the data of the pressure measured by the foot sole pressure measurement instrument” is the additional abstract ideas; and adding further limitation “a display unit configured to display information based on a result of the calculation performed by the calculation unit” to the recited abstract idea do not add sufficient amount to significantly more than the judicial exception as explained above.
    
  	Regarding claim 7, it is a claim to a method and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, the claimed invention is directed to a mind processed abstract idea without significantly more. The claim 7 meets the first prong of the step 2A analysis because it recite the limitations "determining an indicator of running stability based on a fluctuation in foot sole pressure when the subject is running on the basis of the data of the pressure measured, and providing load information in accordance with an ability of the subject according to the determined indicator"  (lines 6-11) can be performed or served as evaluation and judgment in mind or by pen and paper under its broadest reasonable interpretation of claim language. This judicial exception is not integrated into a practical application because the claim as a whole can’t be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. Claim limitations “measuring a data of a pressure by a foot sole pressure measurement instrument including a measurement unit which is installed on a foot sole part of a subject so as to measure a pressure applied to the foot sole part of the subject” (lines 2-4; data gathering), “ an output unit configured to output the measure pressure” (lines 4-5; selecting a particular data type to be manipulated) are addition of insignificant extra-solution activity to the judicial exception as decisions by the courts (see MPEP 2016.05 (g)). As a result, step 2A is satisfied and step 2B must be considered. Regarding step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “measuring a data of a pressure by a foot sole pressure measurement instrument including a measurement unit which is installed on a foot sole part of a subject so as to measure a pressure applied to the foot sole part of the subject” and “ an output unit configured to output the measure pressure”  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significant more than a judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kaiser et al. (US 20120092169 A1, hereafter Kaiser).

Regarding Claim 1, Kaiser discloses a foot sole pressure measurement instrument (insole with sensors 15,19,23, Fig. 1), comprising: a measurement unit (pressure sensors 15, 17, Fig. 1) which is installed on a foot sole part of a subject so as to measure a pressure applied to the foot sole part of the subject (“pressure sensor placement for a specific individual collects foot pressure data, [0010], line 1); and an output unit (local preprocessing 27, 29, Figs. 1-2) configured to output data of the measured pressure (“sensor data collected by the local processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit”, [0022], lines 4-5). 
Regarding claim 2, Kaiser further discloses that the foot sole pressure measurement instrument according to Claim 1, wherein the measurement unit is installed on or near a part at which a pressure is twice or more an average value of pressure applied per unit area of the foot sole part (Kaiser teaches to measure the plantar pressure distribution during HC, MS, FFL and TO, [0027], lines 2. It’s inherent that pressure sensor is placed on a calcaneal portion of the foot for detecting a heel strike, which has pressure twice or more than an average value of pressure of the foot sole part).
	Regarding claim 5, Kaiser discloses an information provision device (mobile system), comprising:
a foot sole pressure measurement instrument (insole with sensors, Fig. 1) including a measurement unit (pressure sensors 15,17 Fig. 1) which installed on a foot sole part of a subject so is to measure a pressure applied to the foot sole part of the subject (“pressure sensor placement for a specific individual collects foot pressure data, [0010], line 1), and
an output unit (local preprocessing 27, 29, Figs. 1-2) configured to output data of the measured pressure (“sensor data collected by the local processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit”, [0022], lines 4-5); and
an information provision unit (processing unit 45, Fig. 2) configured to determine an indicator (fall risk indication, Fig. 4) of running stability (motive instability) based on a fluctuation in foot sole pressure (center of pressure variation, Fig. 5 and [0027], lines 1-6) when the subject is running on the basis of the data of the pressure measured by the foot sole pressure measurement instrument (see at least abstract), and to provide load information (notification is provided when abnormality is detected, [0023], lines 9-13) in accordance with an ability of the subject according to the determined indicator (a notification can be provided to the user that he/she might in a condition of instability based on fall risk indication).
Regarding claim 6, Kaiser further discloses a calculation unit (variation calculation 93 within processing unit 45, Figs. 2&4) configured to perform a predetermined calculation (center of pressure variation, Fig. 5) on the basis of the data of the pressure by the foot sole pressure measurement instrument; and 
a display unit (Presentation GUI 51, Fig. 2) configured to display information based on a result of the calculation performed by the calculation unit (“displaying activity on the graphical user interface 51”, [0023], lines 1-9; as shown in Fig. 2, presentation GUI 51 is connected to processing unit 45).
Regarding claim 7, Kaiser discloses an information provision method (a method for determining the motive instability of an individual, see at least abstract), comprising:
measuring a data of a pressure by a foot sole pressure measurement instrument (insole with sensors, Fig. 1) including a measurement unit (pressure sensors 15, 17 Fig. 1) which installed on a foot sole part of a subject so is to measure a pressure applied to the foot sole part of the subject (“pressure sensor placement for a specific individual collects foot pressure data, [0010], line 1); and
an output unit (local preprocessing 27, 29, Figs. 1-2) configured to output data of the measured pressure (“sensor data collected by the local processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit”, [0022], lines 4-5); and
determining an indicator (fall risk indication, Fig. 4) of running stability (motive instability) based on a fluctuation in foot sole pressure (center of pressure variation, Fig. 5 and [0027], lines 1-6) when the subject is running (see background technology) on the basis of the data of the pressure measured by the foot sole pressure measurement instrument (see at least abstract); and 
providing load information (notification is provided when abnormality is detected, [0023], lines 9-13) in accordance with an ability of the subject according to the determined indicator (a notification can be provided to the user that he/she might in a condition of instability based on fall risk indication).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 20120092169 A1, hereafter Kaiser) as applied to claims 1 and 5 above, in view of Takayoshi et al. (Applicant cited IDS: JP 2005156531A, hereinafter Takayoshi) .
Regarding Claim 3, the rejection of claim 1 is incorporated that discloses a foot sole pressure measurement instrument comprising a measurement unit. Kaiser further discloses that the measurement unit includes a pressure sensing unit (15,17) configured to sense a pressure contact, suggests but does not explicitly teach a shape of the pressure-sensing unit is a strip with different aspect ratios. Kaiser suggests that the size and structure of the pressure sensors may vary depending on the specific application ([0018], lines 2-4). 
However, Takayoshi is an analogous prior art that discloses a pressure sensor to detect pressure contact with high sensitivity, a shape of the pressure-sensing unit (pressure sensing part 100, Fig. 2) is a strip with different aspect ratios.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Kaiser comprising a pressure-sensing unit to sense pressure contact, by including a shape of the pressure-sensing unit is a strip with different aspect ratios as taught by Takayoshi. Since such modification would provide a simple substitution of the pressure-sensing unit with different aspect ratios, as user’s preference choice of the structure design for pressure sensor.
Regarding claim 4, the rejection of claim 1 is incorporated that discloses a pressure-sensing unit is disposed on the foot sole part of the subject, suggest but does not explicitly teach wherein the pressure-sensing unit is disposed in a longitudinal direction of a bone of at least one of a big toe ball, a little toe ball, and a calcaneal portion of the foot sole part of the subject. Kaiser suggest because the location of the pressure sensor may be vary depending on specific application ([0018], lines 3-4).
Takayoshi is an analogous prior art that discloses wherein the pressure-sensing unit is disposed in a longitudinal direction of a bone of a calcaneal portion of the foot sole part of the subject (see Fig. 17).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Kaiser comprising a pressure-sensing unit to sense pressure contact, wherein the pressure-sensing unit is disposed in a longitudinal direction of a bone of a calcaneal portion of the foot sole part of the subject as taught by Takayoshi. Since such modification would provide a placement location for the pressure-sensing unit which is commonly known to detect a heel contact when a foot is landing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reichow et al. (US 2011/0009777) discloses visualization testing and/or training system for measuring stability information with pressure plates.
Rong et al. (CN 107174252 A) disclose a foot motion gesture judging device and method for determining balance ability level of a user by comparing a pressure ratio (whether the foot is tilted medially or laterally; see equation in S22) to pre-determined thresholds, then provides the indication to the user to improve body stability and reduces the possible movement of the injured.
Jin et al. (CN 107281700 B) disclosed a running belt speed control method and device to determine an average pressure value of impact of foot when running, and compare the averaged pressure value to thresholds for adjusting treadmill speed according to user’s own running speed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        




/RENE T TOWA/Primary Examiner, Art Unit 3791